Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Group I, claim(s) 1-21 and 24-26 drawn to a method of selecting or identifying a cow for C. difficile immunization and a method of immunizing a cow, comprising administering a C. difficile vaccine to a cow that has been selected for C. difficile immunization by a method as defined in claim 1, and has thereby been identified as being predisposed to be a high responder.

Group II, claim(s) 22-23, drawn to a kit for use in a method as defined in claim 1, comprising a primer pair for each of at least 5 genes selected from the groups consisting of: LF, TGFB1, CASP3, TIRAP, CXCL5, TLR2, SAA3, NOS2, CXCL8, AKT1, IRF3, C3, TNFR2, FOS, CXCL3, CCL5, CCR7, LY96, TRAF6, MYD88, STAT2, TLR4, TNFRSF1A, IL13RA, CASP8, MAPK8, IRAK1, S100A12, BCL-X, CCL20, NOD2, LPO, RELA, TNF alpha, LYZ1, BAX, IL6, CD40, WNT4, IL1-A, CD68, MMP1, IRAK4, FAS, CD14, S100A9, BCL2, CYP1B1, LBP, MX1 and MX2.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of the primer pairs for each of the at least 5 genes, this technical feature is not a special technical feature as it does not make a contribution Taraktsoglou et al. Veterinary Immunology and Immunopathology 140 (2011)130-139.
 Taraktsoglou et al disclose primer pairs for bovine genes TLR2, IRF3, TRAF6, MYD88, TLR4, IRAK1, IL-6 and CD14 which were used in a method for transcriptional profiling of immune genes in bovine monocyte-derived macrophages exposed to bacterial antigens. See table 1.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Please elect a plurality of genes of interest (Group I) or;
Group (II) primer pair for each of at least 5 genes.
The plurality of genes of interest or primer pairs lack unity of invention because even though the inventions of these groups require the technical feature of the plurality of genes of interest, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Taraktsoglou et al. Veterinary Immunology and Immunopathology 140 (2011)130-139
 Taraktsoglou et al disclose primer pairs for bovine genes TLR2, IRF3, TRAF6, MYD88, TLR4, IRAK1, IL-6 and CD14 which were used in a method for transcriptional profiling of immune genes in bovine monocyte-derived macrophages exposed to bacterial antigens. See table 1.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
none.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.